                                              IN THE UNITED STATES DISTRICT COURT
                                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                                       ROANOKE DIVISION

                      JACK DOE,                                 )
                                                                )
                           Plaintiff,                           )
                                                                )
                      v.                                        )        Case No. 7:18cv492
                                                                )
                      VIRGINIA POLYTECHNIC INSTITUTE            )
                      AND STATE UNIVERSITY, et al.,             )
                                                                )
                           Defendants.                          )


                                   DEFENDANTS’ MOTION TO DISMISS PURSUANT TO RULE 12(b)(6)

                               Defendants Virginia Polytechnic Institute and State University, Timothy Sands,

                      Frank Shushok, Jr., Angela D. Simmons, Katie Reardon Polidoro, Rohsaan Settle, Katie

                      Bylenga, and Caroline Green (collectively “Defendants”), by counsel, pursuant to Rule

                      12(b)(6) of the Federal Rules of Civil Procedure, move this Court for entry of an Order

                      dismissing the claims against Defendants in the Second Amended Complaint for the

                      reasons set forth in the accompanying Memorandum of Law.



                                                                Respectfully submitted,

                                                                VIRGINIA POLYTECHNIC INSTITUTE AND
                                                                STATE UNIVERSITY, TIMOTHY SANDS, FRANK
                                                                SHUSHOK, JR., ANGELA D. SIMMONS, KATIE
                                                                REARDON POLIDORO, ROHSAAN SETTLE,
                                                                KATIE BYLENGA, AND CAROLINE GREEN
ATTORNEYS AT LAW

                                                         By:    /s/
  Roanoke, Virginia



                                                                      Counsel for Defendants




                                                                -1-
                      629.0332\NHS
                      4846-3390-9161 .v2
                 Case 7:18-cv-00492-EKD-RSB Document 63 Filed 10/10/19 Page 1 of 3 Pageid#: 412
                                                         Katherine C. Londos (VSB #: 36848)
                                                         Nathan H. Schnetzler (VSB #: 86437)
                                                         Winston W. Burks, IV (VSB #: 93411)
                                                         FRITH ANDERSON + PEAKE, P.C.
                                                         29 Franklin Road, SW
                                                         P.O. Box 1240
                                                         Roanoke, Virginia 24006-1240
                                                         Phone: 540/772-4600
                                                         Fax: 540/772-9167
                                                         Email: klondos@faplawfirm.com
                                                                nschnetzler@faplawfirm.com
                                                                wburks@faplawfirm.com


                                                         Kay Heidbreder (VSB No.: 22288)
                                                         University Legal Counsel and
                                                         Senior Assistant Attorney General
                                                         heidbred@vt.edu
                                                         M. Hudson McClanahan (VSB No.: 46363)
                                                         hud3@vt.edu
                                                         Kristina J. Hartman (VSB No.: 92279)
                                                         kjhart06@vt.edu
                                                         Stephen F. Capaldo (VSB No.: 74045)
                                                         scapaldo@vt.edu
                                                         Associate University Legal Counsel and
                                                         Assistant Attorney General
                                                         University Legal Counsel (0121)
                                                         Burruss Hall, Suite 236, Virginia Tech
                                                         800 Drillfield Drive
                                                         Blacksburg, VA 24060
                                                         Phone: (540) 231-6293
                                                         Fax: (540) 231-6474




ATTORNEYS AT LAW
  Roanoke, Virginia




                                                          -2-
                      629.0332\NHS
                      4846-3390-9161 .v2
                 Case 7:18-cv-00492-EKD-RSB Document 63 Filed 10/10/19 Page 2 of 3 Pageid#: 413
                                                        CERTIFICATE OF SERVICE

                               I hereby certify that on October 10, 2019, electronically filed the foregoing with the

                      Clerk of the Court using the CM/ECF system, which will automatically send notification of

                      such filing to all counsel of record.


                                                                           /s/ Nathan H. Schnetzler
                                                                                 Of Counsel




ATTORNEYS AT LAW
  Roanoke, Virginia




                                                                    -3-
                      629.0332\NHS
                      4846-3390-9161 .v2
                 Case 7:18-cv-00492-EKD-RSB Document 63 Filed 10/10/19 Page 3 of 3 Pageid#: 414
